ORDER
The Disciplinary Review Board having filed a report recommending that MARC E. ALTERMAN of MORRIS PLAINS, who was admitted to the bar of this State in 1983, be suspended from the practice of law for two years, retroactive to the date of his temporary suspension, said recommendation based on a finding that respondent was guilty of gross neglect, lack of diligence, a pattern of neglect, misrepresentations, callous dis*411regard for his clients’ interests, deceitful conduct, failing to withdraw or decline representation, failing to pay the Clients’ Security Fund fee and then practicing while on the ineligible list, and failing to cooperate with ethics authorities,
And respondent, by his counsel, having waived his right to oral argument,
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted, and MARC E. ALTERMAN is suspended from the practice of law for two years, retroactive to June 26, 1990, and until the further Order of the Court; and it is further
ORDERED that at the conclusion of his suspension, respondent shall be transferred to disability inactive status until he is able to demonstrate his fitness to practice law; and it is further
ORDERED that respondent’s restoration to the practice of law shall be conditioned on a proctorship as recommended by the Board; and it is further
ORDERED that respondent shall continue to comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.